                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  AT LONDON

CIVIL ACTION NO. 14-114-DLB-HAI

JAFARI T. MOORE                                                               PLAINTIFF


VS.                             MEMORANDUM ORDER


UNITED STATES OF AMERICA, et al.                                           DEFENDANTS

                       * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the Plaintiff’s pro se Complaint, which the

Court construes as a Motion for Relief from Judgment pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure. (Doc. # 92). The time for Defendants to file a response

having expired, the matter is now ripe for the Court’s review. For the reasons stated

herein, Plaintiff’s construed Motion for Relief from Judgment (Doc. # 92) is hereby denied.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The factual and procedural history of this matter has already been set forth on the

record in detail by the Sixth Circuit, incorporated herein. See Moore v. U.S. Dep’t of

Agric., No. 17-5363, 2018 WL 1612299, at *2 (6th Cir. Jan. 31, 2018). In short, Plaintiff

injured his left pinky finger, ultimately resulting in its amputation, while housed in the

custody of the Bureau of Prisons. Plaintiff brought a FTCA claim for medical malpractice

against the United States, as well as a deliberate indifference claim against federal

corrections personnel under Bivens. See (Docs. # 1 and 24) (bringing claims pursuant to

28 U.S.C. §§ 1346(b), 2671-80; Bivens v. Six Unknown Named Agents of the Fed. Bureau

of Narcotics, 403 U.S. 388 (1971)).       On March 15, 2017, this Court granted the

                                               1
Defendants’ Motion for Summary Judgment, and dismissed Plaintiff’s claims with

prejudice. (Doc. # 83). On January 31, 2018, the Sixth Circuit affirmed this Court’s

judgment on appeal. (Doc. # 90 at 7).

       On July 16, 2018, Plaintiff, proceeding pro se, filed the instant Motion for Relief

from Judgment (Doc. # 92), essentially seeking to reopen this action on the grounds that

it was dismissed due to the legal malpractice of his attorney, David J. Bernstein. (Doc. #

92 at 3).   Specifically, Plaintiff asserts that “attorney David Jay Bernstein provided

professional negl[i]gence by failing to at the onset of this case provide a[n] adequate

affidavit of merit” and likewise, that “Counsel did not provide proper representation of the

case overall.” Plaintiff asserts that “these two issues [are] the direct caus[e] of petitioner

lo[]sing his suit.” Id. at 3-4. Citing to the “various provisions” (Doc. # 92 at 8) of Rule

60(b) of the Federal Rules of Civil Procedure, Plaintiff requests that the Court reopen this

civil action. (Doc. # 92 at 8-9). Alternatively, Plaintiff seeks to bring a suit against his

counsel for legal malpractice. See generally (Doc. # 92).

II.    ANALYSIS

       Rule 60(b) allows district courts discretion to grant relief from a final judgment or

order due to: (1) mistake; (2) newly discovered evidence; (3) fraud; (4) a void judgment;

(5) a satisfied judgment; or (6) any other reason that justifies relief. Fed. R. Civ. P. 60(b).

Although courts have considerable discretion in granting relief from a final judgment or

order pursuant to Rule 60(b), that power is “circumscribed by public policy favoring finality

of judgments and termination of litigation.” Blue Diamond Coal Co. v. Trustees of UMWA

Combined Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001). Therefore, “relief under Rule

60(b) is . . . extraordinary. Zucker v. City of Farmington Hills, 643 F. App’x 555, 562 (6th



                                              2
Cir. 2016). “[A] party seeking relief under Rule 60(b) bears the burden of establishing the

grounds for such relief by clear and convincing evidence.” Info-Hold, Inc. v. Sound

Merch., Inc., 538 F.3d 448, 454 (6th Cir. 2008) (emphasis added).

        Liberally construed, Plaintiff’s Motion for Relief from Judgment (Doc. # 92) based

upon the alleged malpractice of his counsel appears to be predicated on either mistake

under Rule 60(b)(1), or manifest injustice under Rule 60(b)(6).1 The Motion makes no

mention of newly discovered evidence under 60(b)(2), fraud or misconduct by an

opposing party under 60(b)(3). Nor does the Motion make any mention of a void or

satisfied judgment under 60(b)(4)-(5).

        Under Rule 60(b)(1), a court can vacate a final judgment or order because of

“mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Relief

under Rule 60(b)(6), although it may read like a “catch-all” provision, is afforded “only in

exceptional or extraordinary circumstances.” Blue Diamond Coal Co., 249 F.3d at 524

(citing Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir. 1990)). “[B]ecause

‘almost every conceivable ground for relief is covered’ under the [five] other subsections

of Rule 60(b) . . . courts must apply Rule 60(b)(6) relief only in ‘unusual and extreme

situations where principles of equity mandate relief.’” Id. (quoting Olle, 910 F.2d at 365)

(emphasis in original).



1        As Moore is currently proceeding pro se, the Court acknowledges its duty to review his
filings under a lenient standard, liberally construing his pleadings. See Franklin v. Rose, 765 F.2d
82, 84-85 (6th Cir. 1985). “Although liberal construction requires active interpretation of the filings
of a pro se litigant . . . it has limits.” Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001) (citing
Franklin, 765 F.2d at 85). “Liberal construction does not require a court to conjure allegations on
a litigant’s behalf.” Id. (citing Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)). And, “pro se
parties must still brief the issues advanced ‘with some effort at developed argumentation.’”
Snyder v. United States, 23 F. App’x 212, 213 (6th Cir. 2001) (quoting United States v. Reed, 167
F.3d 984, 993 (6th Cir. 1999)).

                                                   3
       Even taking Plaintiff’s assertions as true that this case was dismissed due to the

legal malpractice of Attorney Bernstein, Rule 60(b) relief is nonetheless unwarranted.

The purported legal malpractice of counsel does not constitute the requisite “mistake,

inadvertence, surprise, or excusable neglect,” or “exceptional or extraordinary

circumstances” to warrant either 60(b)(1) or 60(b)(6) relief. See McCurry ex rel. Turner

v. Adventist Health Sys., 298 F.3d 586, 593 (6th Cir. 2002) (rejecting 60(b)(1) and 60(b)(6)

relief based upon “erroneous advice” of the plaintiff’s former attorney”); FHC Equities,

LLC v. MBL Life Assurance Corp., 188 F.3d 678, 683-87 (6th Cir. 1999) (recognizing that

neither strategic miscalculation nor counsel’s misinterpretation of the law warrants relief

from a judgment); Anthony v. Gilman, No. 4:03-cv-87, 2006 WL 3290141, at *2 (W.D.

Mich. Nov. 13, 2006) (rejecting prisoner’s argument that he was entitled to 60(b) relief in

§ 1983 action based upon, inter alia, allegations that his counsel was ineffective). Accord

Aponte v. City of New York Dep’t of Corr., 377 F. App’x 99, 100 (2d Cir. 2010) (“The

district court did not abuse its discretion by denying Appellant’s Rule 60(b) motion for

reconsideration because it was premised on the legal malpractice of counsel and not the

merits of the underlying litigation.”); Rose v. Bonnet, 402 F. App’x 226, 228 (9th Cir. 2010)

(finding that counsel’s calendaring mistakes and ignorance of the law in failing to file a

timely opposition to defendants’ summary judgment motion did not establish valid

grounds for relief under 60(b)(1)) (citing Casey v. Albertson’s, 362 F.3d 1254, 1260 (9th

Cir. 2004)).

       It is likewise improper for the Court to reopen this matter so that Plaintiff can add

a legal malpractice claim. See Aponte, 377 F. App’x at 100. Plaintiff must initiate a new



                                             4
action should he wish to pursue a legal malpractice action against his counsel, as the

Court declines to exercise its discretion to reopen this case.

III.      CONCLUSION

       Accordingly, for the reasons stated herein,

       IT IS ORDERED that Plaintiff’s construed Motion for Relief from Judgment (Doc. # 92)

is DENIED.

       IT IS FURTHER ORDERED that Plaintiff is PROHIBITED FROM FILING any

additional motions or pleadings in this action, without first obtaining leave of Court.

          This 17th day of October, 2018.




L:\DATA\ORDERS\London\2014\14-114 Order.docx




                                               5
